Citation Nr: 0421564	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  98-08 639A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease (DJD) of the lumbosacral spine, evaluated as 10 
percent disabling since August 11, 1995, and as 20 percent 
disabling since February 5, 1997.

2.  Entitlement to an increased rating for bursitis of the 
right trochanteric bursa, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased rating for a right knee 
disability, evaluated as 20 percent disabling until February 
4, 1997.

4.  Entitlement to an increased rating for arthritis of the 
right knee, evaluated as 10 percent disabling since February 
5, 1997.

5.  Entitlement to an increased rating for instability of the 
right knee, evaluated as 10 percent disabling since February 
5, 1997.

6.  Entitlement to an increased rating for postoperative 
residuals of a medial meniscectomy of the right knee, 
evaluated as 10 percent disabling since February 5, 1997.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service in April and May 1970 and from 
January 1975 to January 1980.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
But the RO in Winston-Salem, North Carolina, now has 
jurisdiction over the case, and that office forwarded the 
appeal to the Board.

Historically, an April 1980 rating action granted service 
connection for internal derangement of the right knee with 
chondromalacia of the patella and assigned a 20 percent 
disability evaluation.  That rating was restored in a 
September 1988 Board decision, after a June 1986 RO rating 
action had decreased the evaluation to 10 percent.



A November 1995 rating action granted service connection for 
DJD of the lumbosacral spine and assigned a 10 percent 
rating.  Service connection also was granted for bursitis of 
the right trochanteric bursa and a 20 percent rating 
assigned.  Both ratings were effective as of August 11, 1995.

As mentioned, the veteran appealed a September 1997 RO 
decision and, during the pendency of his appeal, a June 1999 
rating action increased the evaluation for the DJD in his 
lumbosacral spine from 10 to 20 percent, but with a different 
effective date of February 5, 1997.  Also, the aggregate 20 
percent rating for his right knee was changed; he received 
separate 10 percent ratings for arthritis, instability, and 
postoperative residuals of a meniscectomy, all effective as 
of February 5, 1997.

During his May 1999 RO hearing, the veteran also claimed 
entitlement to service connection for disabilities of the 
left knee and left hip, as secondary to his compensable 
service-connected disabilities (see page 22 of the hearing 
transcript).  His compensable service-connected disabilities 
are at issue in this appeal; his only other service-connected 
disability is bilateral hearing loss, which is rated at the 
noncompensable level (i.e., as 0 percent disabling).  As 
well, he claimed entitlement to a total disability rating 
based on individual unemployability (TDIU) due to the 
severity of his service-connected disabilities (see page 22 
of the hearing transcript).  These additional claims, 
however, have not been adjudicated by the RO - much less 
denied and timely appealed to the Board.  So they are 
referred to the RO for initial development and consideration 
since the Board does not currently have jurisdiction to 
consider them.  See 38 C.F.R. § 20.200 (2003).

Unfortunately, the Board cannot yet issue a decision 
concerning the claims appealed because further development of 
the evidence is needed.  So the case is being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.




REMAND

During his May 1999 RO hearing, the veteran testified that 
not all of his VA outpatient treatment (VAOPT) records from 
Albany were on file (see page 3 of the hearing transcript).  
And this indeed appears to be correct since there are no 
VAOPT records in the claims folders dated since 1993.

Also at the May 1999 RO hearing the veteran testified that he 
was receiving disability benefits from the Social Security 
Administration (SSA), retroactive to November 1997, and he 
implicitly requested that these records be obtained because 
they relate to his service-connected disabilities at issue 
(see pages 3 through 5 of the transcript).  See Baker v. 
West, 11 Vet. App. 163, 169 (1998) (VA failed in duty to 
assist veteran by not obtaining SSA records in conjunction 
with an increased rating claim even when veteran only noted 
he was receiving Social Security disability).  See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In still other testimony during his May 1999 RO hearing, the 
veteran said he had been in frequent contact with an employee 
of the New York State Department of Labor and that he would 
attempt to have that individual submit a statement concerning 
the effects of the veteran's service-connected disabilities 
upon not only his ability to work but also his ability to 
function in the daily activities of living (see page 20 of 
the transcript).  But it does not appear that any attempt has 
been made to assist him in obtaining this statement or 
information.

Accordingly, the case is remanded to the RO for the following 
development and consideration:

1.  Review the claims file and ensure that all 
notification and development action required by 
the VCAA and implementing VA regulations is 
completed.  In particular, ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with and 
satisfied.   

2.  Obtain all VAOPT records since 1993, but 
particularly those reportedly located at the VA 
hospital in Albany.

3.  Contact the SSA and obtain all records from 
that agency concerning the veteran's award of 
disability benefits, including a copy of the 
decision and any medical records used to make the 
determination, copies of any hearing transcripts, 
etc.  If the RO learns that the records sought do 
not exist or that further efforts to obtain them 
would be futile, this must be specifically 
indicated in the record. 

4.  Contact the veteran and request that he 
complete and return the necessary authorization 
form (VA Form 21-4142 perhaps) to obtain all 
records pertaining to him from the New York State 
Department of Labor.  

Also, if possible, request that the person 
identified by the veteran (at page 20 of the May 
1999 RO hearing transcript), an employee of the 
New York State Department of Labor, submit a 
statement or report as to the impact of each of 
the veteran's disabilities upon his ability to 
work and his ability to function in the daily 
activities of living.  

5.  Also ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization since 1996 for his service-
connected disabilities of the right knee, right 
hip, and low back.  Ask that he complete and 
return the appropriate releases (VA Form 21-
4142s) for the medical records of each private 
care provider cited.



6.  Schedule the veteran for an appropriate VA 
medical examination to assess the severity of his 
service-connected disabilities of the right knee, 
right hip, and lumbosacral spine.

The examiner should determine whether there is 
weakened movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms of 
the degree of additional range of motion loss -
above and beyond that objectively demonstrated - 
due to these factors.  The examiner also should 
express an opinion as to whether pain 
significantly limits functional ability during 
flare-ups or when the joints are is used 
repeatedly over a period of time.  And this 
determination, too, should be portrayed, if 
feasible, in terms of the degree of additional 
range of motion loss due to pain on use during 
flare-ups.

If no opinion can be rendered, an explanation 
should be set forth.

The examiner should also describe the severity of 
the instability in the veteran's right knee (as 
slight, moderate or severe), and indicate whether 
there also are episodes of locking.  Also discuss 
the extent of the arthritis in the right knee - 
as well as low back.

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.



7.  Then readjudicate the claims.  If the 
benefits sought on appeal remain denied, prepare 
a supplemental statement of the case (SSOC) and 
send it to the veteran and his representative.  
Give them time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


